DETAILED ACTION
	This is in response to communication received on 6/24/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the... chalcogen" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. There is no limitation in which the chalcogen is introduced into the claim.
As claims 2-10 depend from claim 1 and thereby contain all the limitations therein are similarly rejected.
Appropriate correction is required.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
the introduction of the chalcogen into the process so that it can react with the transition metal film. There is nothing in the claim that makes it clear how the chocogen is provided in this synthesis reaction.
As claims 2-10 depend from claim 1 and thereby contain all the limitations therein are similarly rejected.
Appropriate correction is required.
For purposes of compact prosecution, Examiner will interpret the claims as encompassing any method of introducing the chalcogen falls within the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. US Patent Number 9,987,830 hereinafter KOENIG in view of Miyake et al. US Patent Number 5,064,520 hereinafter MIYAKE.
As for claim 1, KOENIG teaches “According to various embodiments, a method for processing a carrier may include: forming a layer structure over the carrier, the layer structure including a support layer and a two-dimensional layer over the support layer” (abstract, lines 1-4), i.e. a method for manufacturing a two-dimensional material.
KOENIG teaches “According to various embodiments, forming (e.g. depositing) a layer, e.g. the support layer or the two-dimensional layer, (e.g. depositing a metal support layer and depositing carbon directly on the metal support layer) may include a layering process as used in semiconductor industry” (column 8, lines 10-15), “A layering process or deposition process, as referred to herein, may include a chemical vapor deposition (CVD) process and/or a physical vapor deposition (PVD) process” (column 8, lines 15-18), and “According to various embodiments, physical vapor deposition may include a variety of modifications, as for example sputtering or magnetron sputtering, ion-beam sputtering (IBS)” (column 8, lines 32-35) i.e. performing an energy beam sputtering process to form a transition metal film on a substrate by using a target, wherein when the energy beam sputtering process is performed.
	KOENIG further teaches “According to various embodiments, the support layer 402 (e.g. also the carrier 400) may be selected to be temperature stable up to a critical temperature in the range from about 400° C. to about 1000° C. Therefore, the two-dimensional layer 404, e.g. the graphene layer, may be formed e.g. by direct deposition or by plasma assisted deposition below the critical temperature of the support layer” (column lines 40-46) and “In various embodiments, the two-dimensional layer 404
(also referred to as two-dimensional material layer 404) may include or consist of graphene or a metal chalcogenide such as, for example, molybdenum disulphide, tungsten disulphide, or the like” (column 10, lines 42-46), i.e. performing a synthesis reaction on the transition metal film within a tube furnace to synthesize a two-dimensional material layer from the transition metal film and chalcogen.
KOENIG is silent on a potential difference between the target and the substrate is 0, such that no electric field is generated between the target and the substrate.
However, as shown above, KOENIG does teach an ion beam sputtering process.
MIYAKE teaches “This invention relates to a method and an apparatus for forming a film, which are suitable for forming a film of a semiconductor, dielectric, metal, insulator, or organic substance. In order to form a film of high purity and quality at high speed, a particle beam such as an ion beam, an electron beam, or a plasma is applied to a sputtering target comprising a substance formed by bonding atoms or molecules with either van der Waals forces or hydrogen bonding forces, the particles are sputtered 
MIYAKE further teaches an apparatus, shown in Fig. 1, and Examiner notes that there is not taught potential difference between the target and the substrate of MIYAKE’s apparatus and no electric field taught to be generated between the target and the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ion beam sputtering process with a potential difference between the target and the substrate is 0, such that no electric field is generated between the target and the substrate in the process of KOENIG because MIYAKE teaches that such a process can form a film of high purity and quality at high speed.
As for claim 2, KOENIG teaches “According to various embodiments, physical vapor deposition may include a variety of modifications, as for example sputtering or magnetron sputtering, ion-beam sputtering (IBS)” (column 8, lines 32-35), i.e. wherein performing the energy beam sputtering process comprises using an energy beam, and the energy beam is… an ion beam.
As for claim 3, KOENIG is silent on the exact set up of the ion beam sputtering process.
 MIYAKE teaches “This invention relates to a method and an apparatus for forming a film, which are suitable for forming a film of a semiconductor, dielectric, metal, insulator, or organic substance. In order to form a film of high purity and quality at high speed, a particle beam such as an ion beam, an electron beam, or a plasma is applied to a sputtering target comprising a substance formed by bonding atoms or molecules 
MIYAKE further teaches an apparatus, shown in Fig. 1, and Examiner notes that the image shows that wherein the target and the substrate are opposite to each other, and performing the energy beam sputtering process comprises projecting an energy beam toward the target.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ion beam sputtering process with wherein the target and the substrate are opposite to each other, and performing the energy beam sputtering process comprises projecting an energy beam toward the target in the process of KOENIG because MIYAKE teaches that such a process can form a film of high purity and quality at high speed.
As for claim 4, KOENIG teaches “In accordance with one or more embodiments, a two-dimensional layer 404 ( e.g. a graphene layer 404) may have a thickness of less than or equal to about 20 nm, for example in the range from about 0.5 nm to about 20 nm, for example about 0.34 nm ( e.g. in case of a single mono layer of graphene)” (column 10, lines 49-54), i.e. a range that overlaps with wherein a thickness of the transition metal film is ranging from 0.1 nm to 2nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 5, KOENIG is silent on the sputtering apparatus. 
MIYAKE teaches “This invention relates to a method and an apparatus for forming a film, which are suitable for forming a film of a semiconductor, dielectric, metal, insulator, or organic substance. In order to form a film of high purity and quality at high speed, a particle beam such as an ion beam, an electron beam, or a plasma is applied to a sputtering target comprising a substance formed by bonding atoms or molecules with either van der Waals forces or hydrogen bonding forces, the particles are sputtered thereby from the target, fly in the space in the vacuum chamber, reach the substrate on which they are deposited to form a desired film.” (abstract, lines 1-12).
MIYAKE further teaches an apparatus, shown in Fig. 1, and Examiner notes that the image shows that wherein the target and the substrate are not in electrical connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ion beam sputtering process with wherein the target and the substrate are not in electrical connection in the process of KOENIG because MIYAKE teaches that such a process can form a film of high purity and quality at high speed.
As for claim 6, KOENIG further teaches “According to various embodiments, the support layer 402 (e.g. also the carrier 400) may be selected to be temperature stable up to a critical temperature in the range from about 400° C. to about 1000° C. Therefore, the two-dimensional layer 404, e.g. the graphene layer, may be formed e.g. by direct deposition or by plasma assisted deposition below the critical temperature of the support layer” (column lines 40-46), i.e. a range that overlaps with wherein performing the synthesis reaction comprises controlling a temperature within the tube furnace at a range from 700 degrees centigrade to 1000 degrees centigrade. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 7, KOENIG teaches “In one or more embodiments, the term "two-dimensional material" may be understood to include or refer to a material having the thinnest possible structure (one individual layer) derived from a material composed of several layers, e.g. a one carbon atom thick layer as for graphene, or a one MoS2-unit thick layer as for MoS2” (column 10, lines 35-41), i.e. a range that overlaps with wherein the two-dimensional material layer comprises one atomic layer to ten atomic layers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 8, KOENIG teaches “In various embodiments, the two-dimensional layer 404 (also referred to as two-dimensional material layer 404) may include or consist of graphene or a metal chalcogenide such as, for example, molybdenum disulphide, tungsten disulphide, or the like” (column 10, lines 42-46), i.e. wherein the two-dimensional material layer is a transition metal dichalcogenide layer.
As for claim 9, KOENIG teaches “In various embodiments, the two-dimensional layer 404 (also referred to as two-dimensional material layer 404) may include or consist of graphene or a metal chalcogenide such as, for example, molybdenum disulphide, tungsten disulphide, or the like” (column 10, lines 42-46), i.e. wherein the transition metal film comprises Mo.
As for claim 10, KOENIG teaches “In various embodiments, the two-dimensional layer 404 (also referred to as two-dimensional material layer 404) may include or consist of graphene or a metal chalcogenide such as, for example, molybdenum disulphide, tungsten disulphide, or the like” (column 10, lines 42-46) i.e. wherein the chalcogen comprises S.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717